Citation Nr: 0904560	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-25 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for claimed thyroid cancer 
status post (s/p) thyroidectomy, including as a result of 
exposure to Agent Orange and radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Reno, Nevada Regional Office (RO).  The case was forwarded to 
the Board from the Waco RO which now has jurisdiction of the 
claims folder.


FINDINGS OF FACT

1.  There is no evidence that the veteran's naval service 
involved duty or visitation in Vietnam.

2.  There is no evidence that the veteran's thyroid cancer 
was caused by exposure to an herbicide agent while in 
service.

3.  There is no evidence that the veteran's thyroid cancer 
was caused by exposure to radiation while in service.

4.  The veteran's thyroid cancer was not shown to have been 
present in service, or within one year after service.


CONCLUSION OF LAW

The veteran's thyroid cancer s/p thyroidectomy was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein, nor may it be presumed to 
result from exposure to an herbicide agent in service nor 
from exposure to ionizing radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.311 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims' decision  in  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  A letter dated March 2006 and a follow up letter 
dated March 2008 adequately informed the veteran how VA 
assigns a disability rating and an effective date therefore.  
In any event, any error in providing such notice is harmless 
in this case insofar as service connection is denied, hence 
no rating or effective date will be assigned.   

In letters sent prior to and after the rating decision, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence he was required to submit in order to substantiate 
his claims.  After the veteran was so informed, his claim was 
re-adjudicated in a supplemental statement of the case (SSOC) 
issued in May 2008.  We therefore conclude that appropriate 
notice has been given in this case.  See Mayfield, 444 F.3d 
at 1333-1334. 

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records,. private 
treatment records, and service personnel records.  In March 
2007 the veteran indicated that he did not wish to submit any 
additional evidence in support of his claim.  While the 
veteran was not afforded a VA examination in this case, such 
an examination is not required to fulfill the duty to assist 
where, as here, the record has not established by 
affirmative, cognizable evidence that the veteran suffered an 
event, injury, or disease in service as required in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i)(A)-(C).  The Board therefore finds 
that the VA satisfied its duty to assist. 

II.  Service connection 

The veteran asserts that he has a disability consisting of 
thyroid cancer, which resulted in surgical removal of the 
veteran's thyroid, as result of his military service.  The 
veteran contends that his thyroid cancer was caused by 
exposure to Agent Orange or radiation while serving aboard 
the U.S.S. Bausell.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including malignant 
tumors, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in active military, naval, or air 
service in Vietnam during the Vietnam era is presumed to have 
been exposed to a herbicide agent during such service, unless 
there is affirmative evidence that the veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore Vietnam and 
service in other locations if the conditions of service 
required the veteran to perform duty in, or visit, Vietnam.  
38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  
However, service in Vietnam does not include service that 
took place exclusively in the territorial waters offshore 
Vietnam, if the veteran never set foot on land there.  See 
Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), 
cert. den. -- S.Ct.--, 2009 WL 129302 (Jan 21, 2009).  If a 
veteran was exposed to a herbicide agent, certain diseases 
listed at 38 C.F.R.§ 3.309(e) will be considered service 
connected even though there is no record of such disease in 
service.  

Thyroid cancer is not one of the diseases subject to the 
presumption of service connection when in service herbicide 
exposure is shown.  38 C.F.R. 3.309(e).  

VA determined that there is no positive association between 
exposure to herbicides and any condition other than those for 
which the Secretary specifically determined that a 
presumption of service connection is warranted.  See  59 Fed. 
Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 
(1996).  Notwithstanding the foregoing, a veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Service connection that is claimed to be due to ionizing 
radiation during service may be established in any of three 
ways.  See, e.g. Davis v. Brown,  10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are numerous types of cancer, including thyroid cancer, 
which are presumptively service connected for "radiation 
exposed veterans", which term is defined by both statute and 
regulation.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d)(2), 
(3).  Second, if a veteran was exposed to ionizing radiation 
during service and develops a "radiogenic disease" as 
defined in 38 C.F.R. § 3.311(b)(2), which includes thyroid 
cancer, certain procedural advantages set forth in 38 C.F.R. 
§ 3.311(c) apply.  Third, the veteran may prove direct 
causation by traditional means.  Combee, supra at 1043 
(Fed.Cir.1994).  See also Rucker, supra at 71.   

In all cases, to prevail on the issue of service connection, 
there must be medical evidence of a current disability and 
medical evidence or, in certain circumstances, lay evidence, 
of an in-service occurrence or aggravation of a disease or 
injury.  Medical evidence establishing a nexus between the 
in-service disease or injury and the current disability is 
also required.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).  However, this nexus may also be established, 
where applicable, by virtue of one of the presumptions 
discussed above. The requirement that a current disability 
exist is satisfied if the claimant had a disability at the 
time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  

The Board reviewed all the evidence in the veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
There is no evidence that the veteran's thyroid cancer, which 
led to the removal of his thyroid, is related to service.  

There is no evidence linking the veteran's thyroid cancer to 
exposure to a herbicide agent.  The evidence does not 
establish in service exposure to a herbicide agent.  The 
veteran claims that he was exposed to Agent Orange aboard 
ship, because the U.S.S. Bausell spent time in the Tonkin 
Gulf, Agent Orange and other chemicals were used in the 
Tonkin Gulf area, and the U.S.S. Bausell was a comparatively 
small destroyer capable of getting "very close" to land.  
At a hearing held on May 12, 2005 before a decision review 
officer, the veteran denied ever setting foot on shore in 
Vietnam.  The veteran's personnel records do not indicate 
that he ever set foot on land in Vietnam.  In response to a 
request for information, the Navy indicated that it was 
unable to determine whether the veteran ever served in-
country in Vietnam.

The presumption of service connection associated with 
herbicide exposure is not applicable in this case because the 
record does not establish that the veteran was exposed to a 
herbicide agent in service.  Although the veteran served 
aboard a ship that was located in the territorial waters 
offshore Vietnam, this is insufficient to qualify as service 
in Vietnam for purposes of establishing exposure to 
herbicides.  See Haas, supra at, 1308-1309.  Further, in 
response to a request for information, the Navy indicated 
that it has no record of this veteran's exposure to a 
herbicide agent.  In any event, thyroid cancer is not one of 
the conditions for which presumptive service connection 
applies.  38 C.F.R. § 3.309(e).  

There is also no evidence that the veteran's thyroid cancer 
was caused by ionizing radiation.

There is no evidence in the record demonstrating that the 
veteran is a "radiation exposed veteran" within the meaning 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The 
meaning of "radiation exposed veteran" is specifically 
defined by statute and regulation, see id, and there is no 
evidence in the record that the veteran engaged in any of the 
enumerated "radiation risk activities" set forth in 38 
C.F.R. § 3.309(d)(3)(ii).  Moreover, the veteran does not 
claim that he engaged in any of the enumerated activities.  

Rather, the veteran claims that he was exposed to ionizing 
radiation because he was told by someone in an internet chat 
room "that that U.S.S. Bausell was involved in a nuclear 
blast experiment in the 1950s involving some damage to the 
fantail."  There is no evidence of record confirming that 
the U.S.S. Bausell was involved in any nuclear blast 
experiment in the 1950s.  In any event, the veteran's service 
on the U.S.S. Bausell did not commence until 1965, and there 
is no evidence that the ship was involved in any nuclear 
testing activities during the period of the veteran's service 
thereon nor is there any evidence that the ship was itself 
radioactive due to any prior involvement in nuclear testing.  

Since the veteran did not participate in a "radiation risk 
activity" and is not a "radiation exposed veteran", the 
presumption of service connection for thyroid cancer due to 
radiation exposure is also inapplicable to this case.

He has also contended that being on guard duty near the radar 
tower is the cause of this cancer.  In that regard, as noted 
below, the Navy reports no evidence of occupational exposure.

In response to a request for information, the Naval Dosimetry 
Center indicated that there is no report of occupational 
exposure of this veteran to ionizing radiation in service.  
While the Navy indicated that the official exposure record 
would be maintained in the veteran's service treatment 
records, no such record is contained therein. 

Thus, in this case, for the reasons set forth above, the 
presumptions associated with exposure to herbicides and 
ionizing radiation do not apply.  The veteran's claims will 
therefore be addressed on a direct basis.  Combee v. Brown,  
374 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran was not diagnosed with thyroid cancer in service, 
nor within the one year presumptive period thereafter.  
Rather, the veteran's thyroid cancer was not diagnosed until 
1995, more than twenty-five years later.  Additionally, there 
is no medical evidence linking the veteran's thyroid cancer 
to his service.  While the veteran stated at his May 2005 DRO 
hearing that he believed he could obtain a medical opinion as 
to the etiology of his thyroid cancer from his treating 
physician, the record does not indicate that any such opinion 
was ever submitted by the veteran. 

As noted, the veteran maintains that his thyroid cancer was 
caused by exposure to radiation from the U.S.S. Bausell's 
radar. 

The Board notes that the veteran submitted various articles 
and internet research on various topics relating to possible 
effects of microwave radiation, the causes of thyroid cancer, 
public concern about possible health effects of 
electromagnetic radiation from phased array radar, and links 
between thyroid cancer and ionizing radiation.  The Board 
observes that the articles submitted by the veteran do not 
discuss the relationship between exposure to ship's radar and 
later development of  thyroid cancer with a degree of 
certainty such that, under the facts of this case, there is 
at least plausible causality based upon objective facts 
rather than unsubstantiated lay opinion.  Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The only full text article from a 
medical journal submitted by the veteran, Goldsmith, J. 
"Epidemiologic Evidence Relevant to Radar (Microwave) 
Effects", Environmental Health Perspectives 105, Supp. 6, 
Dec. 1997, does not specifically address thyroid cancer, 
concluding only that microwave radiation is "potentially 
carcinogenic and h[as] other health effects."  The fact that 
microwave radiation is "potentially carcinogenic" does not 
establish a causal link between the veteran's thyroid cancer 
and exposure to an unknown amount of microwaves or radio 
waves from shipboard radar twenty-five years previously.  
None of the other internet research submitted by the veteran 
addresses the health effects of microwaves or radio waves to 
his specific disorder.  While some of the materials state 
generally that exposure to radiation poses some risk of later 
development of thyroid cancer, especially in children, these 
materials are insufficiently specific to suggest a plausible 
link between this veteran's thyroid cancer and exposure to 
shipboard radar while in service.  Further, as a lay person 
relying on generic medical information available on the 
internet, the veteran is not qualified to render a medical 
opinion as to the etiology of his thyroid cancer.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992). 

As there is no evidence that the veteran's thyroid cancer, 
which resulted in the removal of his thyroid, is related to 
service, service connection is denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran  
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C. § 5107(b).  Accordingly, the appeal is denied




ORDER

Service connection for thyroid cancer s/p thyroidectomy, 
including as a result of exposure to Agent Orange and 
radiation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


